WOLF, Judge.
Appellant appeals an order requiring him to make restitution for hand tools allegedly stolen. In a restitution hearing, the state has the -burden of proof, by the preponderance of evidence, as to the amount of loss sustained by a victim as a result of the offense. § 775.089(7), Fla.Stat. (1989). The appellant admitted to stealing the power tools, but denied stealing the hand tools. The state in this case concedes that the prosecutor failed to carry his burden in demonstrating the amount of loss as to the hand tools.
This case is, thus, remanded to the trial court with instructions that the order be modified to reflect only the value of the power tools that were stolen.
SMITH and BARFIELD, JJ., concur.